UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F l L E D

MAR 0 S* ZU'FU

)
UNITED STATES OF AMERICA, )
) U.S.D|STR¢CTCOUBT
)
v. ) Criminal No. 10-0005 (ESH)
)
KAREN ECHEVERRI, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Alan Kay on February l9, 2010, defendant Karen
Echeverri entered a plea of guilty. On that date, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDERED.

§/C\ § J>/o@/